 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 341 
In the House of Representatives, U. S.,

April 28, 2009
 
RESOLUTION 
Expressing heartfelt sympathy for the victims and families of the shootings in Geneva and Coffee Counties in Alabama, on March 10, 2009. 
 
 
Whereas the communities of Geneva and Coffee Counties in Alabama have endured a tragic event in southeast Alabama that resulted in the loss of 10 lives and injuries to several others; 
Whereas, on March 10, 2009, a man fired at members of his family and other innocent bystanders throughout several towns in Geneva and Coffee Counties in Alabama; 
Whereas the result of this shooting spree resulted in the deaths of Bruce Maloy, Lisa McLendon, Andrea Myers, Corrine Gracy Myers, Sonya Smith, James Starling, James White, Virginia White, Dean Wise, and Tracy Wise; 
Whereas State Trooper Mike Gillis, Greg McCullough, Ella Meyers, and Jeffrey Nelson, were wounded as a result of the shootings; 
Whereas the first responders, State Troopers of the Dothan Troopers Post, officers of the Geneva Police Department, officers of the Geneva County Sheriff’s Department, and an officer of the Conservation and Natural Resources department pursued and eventually found the gunman deceased; and 
Whereas the grieving and celebration of the lives of those lost in this senseless tragedy will be with the communities of Geneva and Coffee Counties for months and years to come: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its heartfelt sympathy for the victims and families of the shootings in Geneva and Coffee Counties in Alabama on March 10, 2009; and 
(2)conveys its gratitude to the city and county officials, and all the police, fire, sheriff, and emergency medical teams who responded swiftly to the scene and helped prevent further violence. 
 
Lorraine C. Miller,Clerk.
